P.O. Box 366
Half Moon Bay, CA 94019

In re Application of	:	 
     Lipinski, Hubert et al.	:	DECISION ON PETITION
Appl. No. 14/892,923	:	
Filed: November 20, 2015	:	
For:  HYDROGEN-LITHIUM FUSION	:	
DEVICE	:
		:


This is a decision on the petition under filed under 37 C.F.R. § 1.59 on August 26, 2021 requesting to expunge information from the above identified application.  The Petition is being treated as a request for supervisory review under 37 C.F.R. § 1.181. 

Background

On August 26, 2016, a Non-Final Office action was mailed.
On February 27, 2017, a Response to the August 26, 2016 Non-Final Office action was filed.
On March 28, 2017, a Final Office action was mailed.
On January 17, 2018, an Appeal Brief was filed. 
On May 17, 2018, an Examiner’s Answer was mailed.
On August 28, 2020, a PTAB Oral Hearing Transcript was mailed.
On September 22, 2020, a PTAB Decision affirming-in-part the rejections was mailed.
On September 29, 2020, a Request for Rehearing of the PTAB Decision was filed.
On November 13, 2020, a decision Denying the Request for Rehearing of the PTAB Decision denial was mailed.
On February 26, 2021, a Non-Final Office action was mailed.
On August 26, 2021, the instant Petition was filed.

Relevant Rules, Statutes and Procedures

MPEP § 1001.01 sets forth, in part:

The line of demarcation between appealable matters for the Patent Trial and Appeal Board (Board) and petitionable matters for the Director of the U.S. Patent and Trademark Office (Director) should be carefully observed. The Board will not ordinarily hear a question that should be decided by the Director on petition, and the Director will not 

MPEP § 1201 sets forth, in part:

The Board will not ordinarily hear a question that should be decided by the Director on petition, and the Director will not ordinarily entertain a petition where the question presented is a matter appealable to the Board. Ordinarily, an objection is petitionable, and a rejection is appealable, but when the objection is "determinative of the rejection" the matter may be addressed by the Board.

MPEP § 2165.03(II) sets forth, in part:
According to the approach used by the court in Chemcast Corp. v. Arco Indus., 913 F.2d 923, 16 USPQ2d 1033 (Fed. Cir. 1990), a proper best mode analysis has two components:
(A) Determine whether, at the time the application was filed, the inventor knew of a mode of practicing the claimed invention that the inventor considered to be better than any other.
The first component is a subjective inquiry because it focuses on the inventor’s state of mind at the time the application was filed. Unless the examiner has evidence that the inventors had information in their possession
(1) at the time the application was filed
(2) that a mode was considered to be better than any others by the inventors,
there is no reason to address the second component and there is no proper basis for a best mode rejection. If the facts satisfy the first component, then, and only then, is the following second component analyzed:
(B) Compare what was known in (A) with what was disclosed - is the disclosure adequate to enable one skilled in the art to practice the best mode?

MPEP § 2165.04 sets forth, in part:

In determining the adequacy of a best mode disclosure, only evidence of concealment (accidental or intentional) is to be considered. That evidence must tend to show that the quality of an applicant’s best mode disclosure is so poor as to effectively result in concealment.


The MPEP sets forth the following Form Paragraph and Examiner Note related to Best Mode rejections:

¶ 7.31.04 Rejection, 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, 1st Paragraph: Best Mode Requirement
Claim [1] rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), has not been disclosed. Evidence of concealment of the best mode is based upon [2].

Examiner Note:
1. This rejection must be preceded by form paragraph 7.30.01
or 7.103.
2. In bracket 2, insert the basis for holding that the best mode
has been concealed, e.g., the quality of applicant’s disclosure
is so poor as to effectively result in concealment.
3. Use of this form paragraph should be rare. See MPEP §§
2165- 2165.04.

Black's Law Dictionary Free Online Legal Dictionary 2nd Ed. sets forth, in part regarding “What is Slander?”:

In torts. Oral defamation; the speaking of false and malicious words concerning another, whereby injury results to his reputation. See Pollard v. Lyon, 91 U. S. 227, 23 L. Ed. 308; Fredrickson v. Johnson, 60 Minn. 337, 62 N. W. 3SS; Ross v. Ward, 14 S. D. 240, 85 N. W. 182, 80 Am. St. Rep. 746; Gambrill v. Schooley, 93 Md. 48, 48 AU. 730, 52 L. R. A. 87, 80 Am. St Rep. 414; Republican Pub. Co. v. Mosman, 15 Colo. 399, 24 Pac. 1051; Civ. Code Ga. 1895,
available at, https://thelawdictionary.org/slander/

Discussion

Petitioner argues that the Office Action mailed February 26, 2021 contains “slanderous office action text.”  (8/26/2021, Petition, p. 1).  Specifically, Petitioner requests that paragraphs 34-36 of the Office Action mailed February 26, 2021 and signed by Director Matecki as well as Examiner Davis be expunged on the grounds that there is alleged to be no factual or legal basis for accusing counsel of intentional concealment or inequitable conduct based on an argument submitted in a reply brief to the PTAB.  (Id. at p. 1-2).  Petitioner further alleges that “[t]he Examiner lost the appeal and appears to be retaliating or making excuses.”  (Id. at 2).

At the outset, it is noted that paragraphs 34-36 of the Office action are related to a rejection under the best mode requirement of 35 U.S.C. § 112(a), rather than an objection on procedural grounds.  A rejection is ordinarily appealable rather than petitionable.  See, MPEP § 1201.


The best mode requirement of 35 U.S.C. § 112(a) is designed to prevent a patentee from concealing the best mode of practicing the claimed invention.  Specifically, “[i]n determining the adequacy of a best mode disclosure, only evidence of concealment (accidental or intentional) is to be considered. That evidence must tend to show that the quality of an applicant’s best mode disclosure is so poor as to effectively result in concealment.”  Quoting, MPEP § 2165.04.  As applicable here, paragraphs 34-36 in the Office action are related to the issue of “concealment” as relevant to the adequacy of the best mode rejection.   The analysis in the Office action paragraphs at issue is closely related to the analysis discussed in MPEP 2165-2165.04 and form paragraph 7.31.04.  Although, the Examiner did not use form paragraph 7.31.04 verbatim, this form paragraph does nevertheless allude to the term “concealment.”  Specifically, the form paragraph recites among other things “[e]vidence of concealment of the best mode is based upon [2].”  In this regard the MPEP instructs the Examiner to “[i]n bracket 2, insert the basis for holding that the best mode has been concealed, e.g., the quality of applicant’s disclosure is so poor as to effectively result in concealment.”  As compared to the present Office action, the Examiner does likewise include a similar analysis and also provides their basis for holding that the best mode has been concealed.  To overcome this rejection the Applicant must persuasively rebut the Best Mode rejection. 

Although Petitioner mentions that the Office action accuses Applicant of “inequitable conduct” a review of the record does not clearly reveal such an allegation.   In this regard, it is observed that the Office action does not mention or address inequitable conduct.  In this regard, paragraphs 34-36 of the Office action address the best mode requirement of 35 U.S.C. § 112(a) and are unrelated to the issue of inequitable conduct.  Further, it is noted that “inequitable conduct” is not required to support a best mode rejection.  Specifically, MPEP § 2165 provides that “[f]ailure to disclose the best mode need not rise to the level of active concealment or inequitable conduct in order to support a rejection.”

Further, although Petitioner requests a remedy for “slanderous office action text,” the present record does not reflect the existence of slander.  Slander is ordinarily understood as “Oral defamation; the speaking of false and malicious words concerning another, whereby injury results to his reputation.”  The Office action at issue does not meet this definition and the Petitioner has not presented any clear basis for construing the Office action at issue as being slanderous.  

Finally, Petitioner has not set forth any sound basis for their allegation that the Examiner is “retaliating or making excuses.”  At best, Petitioner’s allegation appears to be a mere unsupported or conclusory assertion.  In this regard, arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  As stated in another context, but applicable here as well “it must be emphasized that arguments Quoting, MPEP § 2164.06(c)(V).  

Based on the foregoing, the petition is dismissed and the documents will not be expunged.  If Applicant wishes to request further review of this matter, a Petition to the Office of the Deputy Commissioner for Patent Examination Policy under MPEP § 1002.02(b)(17) should be filed.

SUMMARY: The petition is DISMISSED.

Any inquiry regarding this decision should be directed to Joseph Rocca, Quality Assurance
Specialist, at (571) 272-5191.



___/Daniel Troy/ _________
Daniel Troy, Acting Director
Technology Center 3600
(571) 270-3742


DT/jr:  12/7/2021